DETAILED ACTION
Election/Restrictions
Claims 3-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/27/2021. Applicant traverses on the basis that to search each of the fifteen (15) embodiments would not result in a serious search burden. Examiner maintains that there would, in fact, be such a serious search burden. The Requirement is maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “a tinning of irradiation…” It is assumed that this refers to a timing of irradiation, but it cannot be sure without clarification.  


Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 8, 10-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujii (2013/0065029).

 	Regarding claims 1 and 16, Fujii teaches a liquid discharge apparatus and method, comprising: 
a first liquid application device (fig. 4, item 24W) configured to apply a first liquid (fig. 4, white ink) containing an active energy ray curable liquid, onto a recording medium (see fig. 1); 
a second liquid application device (fig. 4, items 24K, 24Y, 24M, 24C) configured to discharge, by an inkjet method, a plurality of second liquids (fig. 4, colored inks), each of the plurality of second liquids being an active energy ray curable liquid containing a colorant different from another of the plurality of second liquids ([0011]); 
an irradiation device (fig. 4, items 32) configured to irradiate, with an active energy ray ([0197]), the first liquid and the plurality of second liquids ([0197]); and 
a controller (fig. 1, item 102) configured to: 
control the first liquid application device, the second liquid application device, and the irradiation device (see fig. 11); and 


Regarding claim 7, Fujii teaches the liquid discharge apparatus according to claim 1, wherein the controller includes a timing adjustor (fig. 11, item 108) configured to adjust a tinning of irradiation with the active energy ray by the irradiation device ([0283]).

Regarding claims 8 and 17, Fujii teaches the liquid discharge apparatus and method according to claims 1 and 16, respectively, further comprising: a third liquid application device (fig. 4, item 24CL) configured to discharge a third liquid (fig. 4, clear ink) containing an active energy ray curable liquid not containing a colorant, wherein the controller is configured to cause the third liquid application device to apply the third liquid onto the first liquid according to image data ([0031], Note that whether the clear ink is deposited directly onto the first liquid or onto the second liquid, which is on top of the first liquid, it can be said that the third liquid is deposited “onto the first liquid” because it is necessarily layered above the first liquid).
Regarding claim 10, Fujii teaches the liquid discharge apparatus according to claim 1, wherein the first liquid contains at least one of a polyfunctional acrylate, a polyfunctional methacrylate, a urethane acrylate oligomer, an epoxy acrylate oligomer, and a polyester acrylate oligomer ([0078]).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Landa et al. (2016/0167363).

Regarding claim 2, Fujii teaches the liquid discharge apparatus according to claim 1, wherein the plurality of second liquids includes four second liquids (see fig. 11). Fujii does not teach wherein the plane pattern group is a collection of quadrangular dots, and wherein a unit of the plane pattern group is a pattern of 2.times.2 dots formed by the four second liquids. Landa teaches this (Landa, see fig. 13). It would have been obvious to one of skill in the art at the time of invention to print the test pattern disclosed by Landa with the device disclosed by Fujii because doing so would allow for detecting misregistration of printheads and errors in ejections timings, thereby allowing for proper recalibration of printheads and thereby ensuring a higher print quality.  	 	Regarding claims 9, 18 and 19, Fujii teaches the liquid discharge apparatus and method according to claims 1, 16 and 8, respectively. Fujii does not teach a heater configured to heat at least one of the first liquid and the plurality of second liquids. Landa teaches such a heater (Landa, fig. 1, Note heater 814). It would have been obvious to one of ordinary skill in the art at the time of invention to add a heater of the type disclosed by Landa downstream of the ink ejectors and irradiating unit disclosed by Fujii because doing so would help remove any remaining solvent or liquid component in the deposited ink once the printed medium had passed the printhead in the transportation direction. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853